DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 13 May 2022 is acknowledged. Claims 1, 2, and 9-12 have been amended. Applicant’s amendments to the claims have overcome each and every specification and claim objection previously set forth in the Non-final Office Action mailed 14 January 2022. New claims 13-14 are presented. Claims 1-14 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miele (US 4215435 A) in view of Marmaropoulos (Application Publication No. US 20060252284 A1).
Regarding Claim 1, Miele discloses a modular system for interchanging components of a clothing item (col 1 lines 45-48, where body portion 12 of the clothing item, trousers 10, is configured to become convertible), having a fastener (42) concealed on an edge of the clothing item (see annotated Figs. 1 and 3 below, where concealed areas of a fastener are shown on an edge of the clothing item; the highlighted fastener areas are not visible, or concealed, once the edges of the clothing item and the removable portion are connected to one another); 

    PNG
    media_image1.png
    351
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    459
    296
    media_image2.png
    Greyscale

and a removable portion (tubular element 16) having a second fastener (46/40) concealed on an edge of the removable portion (Fig. 3, 46 is concealed once the lowermost edges of tubular element 16 connect to the fastener 42) wherein the first and second fasteners are configured to provide an abutted interface (see annotated Fig. 3 above) between the edge of the clothing item and the edge of the removable portion (see annotated Fig. 3 above, where the same configuration is used between the edge of the body portion 12 and the edge of any tubular element).
Miele fails to directly disclose a clothing item having a first magnet within an edge of the clothing item; and a removable portion having a second magnet within an edge of the removable portion.
However, Marmaropoulos teaches an article of clothing with fastening devices comprising: a clothing item (20) having a first magnet within an edge of the clothing item (Fig. 2 and page 3 [0039] lines 7-9, where a magnet 30 is positioned along the garments’ edge); and a removable portion having a second magnet within an edge of the removable portion (Fig. 2 and page 3 [0039] lines 10-12, where substance 31 is attracted to magnet 30 and positioned along on an edge of the garment 20; examiner notes that many materials can respond to a magnetic field of another material to become magnetized), wherein the first and second magnets are configured to provide an abutted interface between the edge of the clothing item and the removable portion (page 1 [0012] lines 1-2 where magnetic portions 30/31 mechanically connect the clothing item’s fabric materials).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the snap attachment mechanism of Miele that allows the user to selectively attach the clothing pieces together, for the magnet/electrical attachment mechanism of Marmaropoulos since these mechanisms perform the same function of enabling a user to attach and detach pieces of clothing. Simply substituting one clothing attachment means for another would yield the predictable result of allowing a user to attach pieces of clothing together. See MPEP 2143. Additionally, it would have been obvious to modify Miele’s snap set comprising a male and female member to a first and second magnet to improve a connection between two fabric materials or to easily release the two fabric materials to customize the removable portion designs. Examiner notes that once Miele is modified by Marmaropoulos, magnets are positioned between the edges of the clothing item and the removable portion to replace all of Miele’s fasteners, snap sets 38 comprised of fasteners 42/46/40.
Regarding Claim 2, the combination of Miele and Marmaropoulos discloses the invention of claim 1. 
The combination further discloses the modular system further comprising a second removable portion (Miele, tubular element 18) having a third magnet concealed within an edge of the second removable portion (Miele, Fig. 4, a plurality of snap set 38 are seen along the tubular element 18’s edges in the same configuration as seen in Fig. 3; where once the combination is made, the magnets of Marmaropoulos replaces all snap sets), wherein the first and third magnets are configured to provide an abutted interface between the edge of the clothing item and the edge of the second removable portion (Miele, col 2 lines 2-6, where any tubular element can fasten to the edges of body portion 12; see annotated Fig.3 above showing abutted interface between the clothing item).
Regarding Claim 3, the combination of Miele and Marmaropoulos discloses the invention of claim 2. 
The combination further discloses wherein the second removable portion (Miele, tubular element 18) comprises a physical attribute that is distinct from the removable portion (Miele, Fig. 4 and col 3 lines 61-63 where tubular element 18 can be designed at various lengths and visual appearances).
Regarding Claim 4, the combination of Miele and Marmaropoulos discloses the invention of claim 3. 
The combination further discloses wherein the physical attribute is selected from the group consisting of a color, a dimension, a material, a graphical design, and a function (Miele, col 1 lines 17-20, 41-44 and col 3 lines 64-66, where dimensional lengths and patterns vary).
Regarding Claim 5, the combination of Miele and Marmaropoulos discloses the invention of claim 1. 
The combination further discloses wherein the first magnet comprises a plurality of first magnets (Miele, Fig. 1 and col 2 lines 53-56 where a plurality of snap sets 38 connected to the body portion 12 are made up of a plurality of male snaps 46/40 and female snaps 42), and wherein the second magnet comprises a plurality of second magnets (Miele, Fig. 1 lines 57-63 where a plurality of female snaps 42 line the edges of removable portions; once combined with Marmaropoulos, a plurality of magnet 30 and a plurality of substance 31 make up a plurality of interconnects 21 in Figs. 2 and 3; examiner notes that magnet 30 and substance 31 are housed in portions 22/23 respectively).
Regarding Claim 6, the combination of Miele and Marmaropoulos discloses the invention of claim 1. 
The combination further discloses wherein the edge of the clothing item is a circular opening (Miele, Fig. 1, apertures 22 and col 2 lines 35-38, where the trouser leg is configured to be circular because it fits around the circumference of a user’s legs).
Regarding Claim 7, the combination of Miele and Marmaropoulos discloses the invention of claim 6. 
The combination further discloses wherein the edge of the removable portion is a circular opening having a diameter that is approximately equal to the circular opening of the clothing item (Miele, Fig. 1, col 3 lines 7-9, 22-29, where the interchangeable sections’ openings must have similar diameters to allow a fastening function at the edges).
Regarding Claim 8, the combination of Miele and Marmaropoulos Miele discloses the invention of claim 1. 
The combination further discloses wherein a polarity of the first magnet is opposite a polarity of the second magnet (Marmaropoulos, page 1 [0009] lines 1-3, where two materials must be of opposite polarity for a magnetic attraction to exist).
Regarding Claim 9, the combination of Miele and Marmaropoulos discloses the invention of claim 1. 
The combination further discloses wherein the abutted interface is configured to prevent an overlap of the clothing item and the removable portion at the abutted interface (Marmaropoulos, Fig. 3 of where the garment 20 material is depicted without overlap once the magnetic portions 30/31 connect).
Regarding Claim 10, the combination of Miele and Marmaropoulos discloses the invention of claim 1. 
The combination further discloses wherein the abutted interface is configured to close a gap between the clothing item and the removable portion (Marmaropoulos, Fig. 3, where the garment 20 material is depicted without a gap once the magnetic portions 30/31 fasten).
Regarding Claim 11, the combination of Miele and Marmaropoulos discloses the invention of claim 1. 
The combination further discloses wherein the clothing item is a first article of clothing, and the removable portion is a second article of clothing (Miele, Fig. 4, where the tubular elements are shown to have the structure to be worn anywhere on the body separate from the trousers’ body portion 12).
Regarding Claim 12, the combination of Miele and Marmaropoulos discloses the invention of claim 11. 
The combination further discloses wherein the abutted interface is configured to close a gap between the first article of clothing and the second article of clothing (Miele, see annotated Fig. 3 in claim 1 above, where snap sets 38 connects the combined tubular elements 16,18, and 48 to the body portion 12; and once modified with magnet portions 30/31 of Marmaropoulos, the gap between the materials will close).
Regarding Claim 14, the combination of Miele and Marmaropoulos discloses the invention of claim 1. 
The combination further discloses a modular system comprising an abutted interface between the first and second magnets (Miele, see annotated Fig. 3 above in claim 1, where the abutted interface is between 42/40).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miele (US 4215435 A) in view of Marmaropoulos (Application Publication No. US 20060252284 A1), in further view of Giese (Application Publication No. US 2018/0242661 A1).
Regarding Claim 13, the combination of Miele and Marmaropoulos discloses the invention of claim 1. 
Miele and Marmaropoulos fail to directly disclose wherein the edge is a hemmed edge. 
However, Giese teaches wherein the edge is a hemmed edge (para. [0019] where the seams are stitched).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the edges of Miele and Marmaropoulos to include a hemmed edge, as taught by Giese, in order to maintain flexibility of the material while creating a durable or secure edge for the attachment of fasteners.
Response to Arguments
Applicant's arguments filed 13 May 2022 regarding 35 USC 103 rejection (see pages 5-6 of REMARKS) have been fully considered but they are not persuasive. Applicant arguments appear to be directed to the amended limitation, in which additional consideration and reinterpretation has been given for a new grounds of rejection, as stated above. 
Regarding claim 1, arguments are rejected under 35 USC § 103 (see page 5-6 of REMARKS): 
Applicant Remarks: Applicant asserts that references Miele and Marmaropoulos do not disclose that a first magnet is concealed within an edge of clothing item and the second magnet is concealed within an edge of the removable portion. 
Examiner respectfully disagrees and provides more clarification for the concealed fastener areas in the annotated Fig. 3 of claim 1 rejection above. The modified magnets of Marmaropoulos are concealed in the structure of Miele’s edge of the clothing item and the removable portion(s) once the articles are assembled. 
Applicant Remarks: Applicant asserts that Miele and Marmaropoulos do not teach the first and second magnets are configured to provide an abutted interface between the edge of the clothing item and the edge of the removable portion.
Examiner respectfully disagrees and provides more clarification for the abutted interface in the annotated Fig. 3 of the claim 1 rejection to show where the first and second magnets are configured to provide an abutted interface between the edges as claimed.
	Applicant Remarks: Applicant asserts that Miele and Marmaropoulos do not teach a first and second magnet in a hemmed edge of the clothing item and the removable portion.
Examiner rejects the limitations of claim 13 because it is taught by Giese as referenced in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 7 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHARINE G KANE/Primary Examiner, Art Unit 3732